 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     SUSANA VELAZQUEZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                  )   Case No. 2:19-mj-00153-AC
                                                )
12                    Plaintiff,                )   UNOPPOSED MOTION TO EXONERATE
                                                )   PROPERTY BOND; ORDER
13   vs.                                        )
                                                )
14   SUSANA VELAZQUEZ,                          )   Judge: Hon. Kendall J. Newman
                                                )
15                    Defendant.                )
                                                )
16                                              )

17          Defendant Susana Velazquez, by and through her attorney of record, Assistant Federal
18   Defender Jerome Price, hereby moves this Court for an order exonerating the $50,000 property
19   bond in the above-captioned case (ECF No. 7) and reconveying the property to the sureties,
20   Abraham Valle Orozco and Viridiana Soledad Velazquez. The government does not oppose this
21   request.
22          On September 12, 2019, after a detention hearing, Magistrate Judge Allison Claire
23   ordered that Defendant Susana Velazquez be released on a $50,000 bond secured by the real
24   property owned by Abraham Orozco and Viridiana Velazquez. (ECF No. 3.) The Clerk of the
25   Court received the original Straight Note on September 13, 2019, and the original Deed of Trust
26   (No. 2019-110580) on October 10, 2019. (ECF Nos. 7 and 13.) Ms. Velazquez was released
27   from custody and ordered to appear in the District of Oregon for all future proceedings.
28
                                                     -1-
 1          On September 27, 2019, United States Magistrate Judge John Acosta amended Ms.

 2   Velazquez’s conditions of release, thereby striking the secured bond. See United States v.

 3   Susana Velazquez, 3:19-cr-00086-SI (D. Or.), ECF No. 39. The Clerk’s Office in the Eastern

 4   District of California transmitted all documents including the Deed of Trust to the Clerk’s Office

 5   in the District of Oregon. (ECF No. 15). Operations Supervisor Jeremy Donati from the Clerk’s

 6   Office reached out to the undersigned advising that the Clerk’s Office in the District of Oregon

 7   sent the Deed of Trust back to Sacramento in light of the Amended Pretrial Conditions in the

 8   District of Oregon. Mr. Donati further advised that the Deed of Trust needed to be formally

 9   exonerated to reconvey the property to the sureties. The undersigned communicated the

10   foregoing with Assistant United States Attorney Adrian Kinsella, who indicated that he has no

11   opposition to this motion.

12          Accordingly, Ms. Velazquez makes the instant motion to exonerate the secured property

13   bond, pursuant to Fed. R. Crim. P. 46(g), thereby reconveying the property to the surety. She

14   further requests that the Clerk of the Court be directed to mail the original Deed of Trust and all

15   relevant documents to the property owners.

16
17                                                 Respectfully submitted,

18                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
19
20   Date: January 10, 2020                        /s/ Jerome Price
                                                   JEROME PRICE
21                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
22                                                 SUSANA VELAZQUEZ

23
24
25
26
27

28
                                                     -2-
 1
 2
 3
                                                ORDER
 4
            The Court has received, reviewed, and considered Defendant Susana Velazquez’s motion
 5
     to exonerate the property bond. The government does not oppose the defendant’s motion. The
 6
     Court finds that the defendant was released on pretrial supervision pursuant to a $50,000 bond
 7
     secured by the equity in real property owned by Abraham Orozco and Viridiana Velazquez. The
 8
     surety posted the property bond on September 13, 2019.
 9
            The Court further finds that the District of Oregon has amended Ms. Velazquez’s
10
     conditions of pretrial release, thereby removing the secured bond.
11
            Therefore, the Court hereby GRANTS the defendant’s motion. The Clerk of the Court
12
     shall exonerate the property bond in the above-captioned case and reconvey the property to
13
     sureties Abraham Orozco and Viridiana Velazquez. The Clerk is further directed to mail the
14
     original Deed of Trust and all relevant documents to the property owners.
15
16
     IT IS SO ORDERED.
17
     Dated: January 10, 2020
18
19
20
21
22
23
24
25
26
27

28
                                                    -3-
